Citation Nr: 0825239	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-34 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1977 to June 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington. 


FINDING OF FACT

The evidence of record does not show that any currently left 
knee disability is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter before addressing the merits of the 
claims, the Board is required to address the duty to notify 
and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) 
and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2007 
and August 2004.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  

The notification letter dated December 2007 satisfies the 
notice requirement of a disability rating and effective date 
for benefits if service connection is granted. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The RO has 
obtained the service treatment records (STRs), VA outpatient 
treatment records and private medical records.  The veteran 
submitted private medical records and lay statements in 
support of his claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes there may be some STRs 
which are not associated with the claims file.  A review of 
the record reveals the RO attempted to obtain the claimed 
additional records from the Madigan Army Medical Center 
(MAMC).  The MAMC replied that any such records were retired 
to the National Personnel Records Center (NPRC).  All known 
records have otherwise been obtained from the NPRC.  To this 
extent, the duty to assist has bee fulfilled.  If there any 
further effort towards obtaining such records could be 
conducted, the duty to assist is nevertheless not a license 
for a "fishing expedition" to ascertain whether there might 
be unspecified information which could possibly support a 
claim. Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  In any case, as 
will be explained later herein, the Board does not contest 
the veteran's account that he injured his left knee in 
service as a result of a motor vehicle accident, so the 
failure of VA to obtain any additional existing STRs is no 
source of prejudice to the veteran under the circumstances of 
this case.

Turning to the substance of the veteran's claim, the veteran 
seeks service connection for a left knee disability. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In a May 2005 VA examination report, the veteran was noted to 
have submitted a copy of a November 1991 radiological 
consultation request, which referenced a motor vehicle 
accident injury (MVA) to the left knee in August 1991.  Lay 
witnesses corroborated the accident below.  The veteran 
provided the VA physician with an x-ray request from Madigan 
Army Medical Center (MAMC) dated November 1991, which is from 
the time he was in service.  The veteran also provided an old 
x-ray from 1991.  The VA examination report determined that 
there was a large scar on the lateral aspect of his left 
knee.  A May 2005 x-ray showed what appeared to be an 
ununited secondary ossification center seen inferior to the 
patella and the patella tendon.  The impression of the bone 
density was seen as inferior to the patella possibly 
representing an old fracture fragment off the patella or an 
ununited secondary ossification center in the region of the 
patellar tendon.  

A private medical record from Dr. A in September 2004, show 
no complaints of a knee disability.  A VA record from 
February 2005 stated that at best the knee pain could be 
arthritic and offered no further comment. 

The evidence in the claims file showed that there was a non-
specific injury in August 1991 for which x-rays were done 
November 1991.  However, no additional STRs of any knee 
condition exist.  

Lay witnesses, M. O. and C. S., both stated that the veteran 
"had his accident in front of my house on base" and that 
the "left knee was cut pretty bad."  The Board finds the 
veteran's testimony of the MVA in-service, to be credible as 
there are no conflicting statements in the record nor is 
there any evidence suggesting the veteran was mistaken.  In 
fact, the veteran's complaint of the MVA was corroborated by 
the M.O. and C.S. statements, and are otherwise consistent 
with the 1991 in-service record of a knee injury and x-ray.  
See Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  
The veteran is competent to testify as to the symptoms he 
experienced, including the presence of knee pain. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
 
The remaining question, therefore, is whether there was 
medical evidence of a nexus or relationship between any 
current left knee disability and the in-service disability 
presumed above.

The STRs from May 1984 through March 1992, failed to show a 
chronic left knee condition.  At the March 1992 separation, 
the records were void of knee complaints, and the veteran's 
lower extremities were clinically evaluated as normal.  
Private medical records showed complaints of knee pain in the 
months prior to February 2005 but no medical nexus evidence 
exists that links any current left knee symptomatology with 
any injury or incident of service.  In addition, a medical 
questionnaire from a state fire fighting task force duty in 
August 1994, showed no knee complaints.  

The STRs showed that x rays of the left knee were ordered for 
a nonspecific injury in August 1991 but otherwise fail to 
show chronic knee condition as demonstrated by the lack of 
complaint in the March 1992 separation.  The Board therefore 
concludes that any left injury was acute and transitory in 
nature and otherwise fully resolved prior to separation from 
service.  

The veteran submitted lay witness statements.  Significantly, 
neither M.O. or C.S. provided and opinion as to the 
relationship between the current knee disability and the 
accident in service.  However, as lay persons they not 
competent to opine as to medical etiology or render medical 
opinions. See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A VA physician's record of May 2005 noted that the veteran 
had stated he had a MVA while in-service and "has provided 
me with a copy of an old x-ray request dated November 1991."  
The physician summarized the veteran's complaints and 
recommended an exam for the knee.  The physician did not 
express an opinion as to the relationship between the x-ray 
findings and the accident in service. 

In addition to the requested records, the RO scheduled a QTC 
exam on October 2007 to obtain an opinion regarding the left 
knee as well as review the 1991 x-ray.  However, the veteran 
failed to show up to the exam or submit the requested x-ray 
records.  The law provides the veteran has a responsibility 
of attending a VA examination to help establish entitlement 
to a claim. 38 C.F.R. §§ 3.326, 3.327.  Failure to report to 
an examination without good cause has consequences including 
deciding the claim based upon the evidence in record and in 
some cases denying the claim. 38 C.F.R. § 3.655. Good cause 
includes, but is not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655(a).

Because the veteran did not report to the examination and has 
not demonstrated good cause for his failure to report, the 
Board must decide the claim on the evidence of record. 38 
C.F.R. §§ 3.326, 3.655.

The question of whether the claimed current left knee 
disorder is related to the veteran's in service accident was 
a question of etiology requiring medical expertise. Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn, 12 Vet. 
App. at 301 (recognizing medical evidence is not required to 
demonstrate relationship between present disability and 
continuity of symptomatology if conditions are such that lay 
person's observations are competent, but finding Mr. Clyburn 
"not competent to testify to the fact that what he 
experienced in service and since service is the same 
condition he is currently diagnosed with," when claim was 
for service connection for knee condition and the Court was 
presented only with evidence of in-service knee problems and 
veteran's lay testimony of nexus).  Thus the veteran is 
competent to testify to only symptoms capable of lay 
observation.  But see Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd, 126 F.3d 1464 (Fed.Cir.1997) (requiring 
medical evidence to show that skin condition caused blood 
clots that ultimately resulted in heart condition).  In 
addition, a veteran is competent to testify as to a condition 
within his knowledge and personal observation. But see Layno 
v. Brown, 6 Vet. App. 465 (1994) cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise.

While the veteran is certainly competent to testify as to the 
presence of observable symptomatology of the knee disability, 
this testimony alone is insufficient to indicate that current 
disability may be associated with the alleged in-service 
injury, particularly in light to lack of medical evidence 
suggesting that any current knee disorder is a result of an 
in-service injury. See Barr v. Nicholson, 21 Vet. App. 
303(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, if the Board were to assume the in-
service injury, a medical nexus is still needed.  

The veteran filed a service-connected disability compensation 
on July 2004.  This is more than a decade from separation.  
There is no medical evidence of record from the time of 
separation until 2005 of any complaints, treatment, or 
diagnosis of a left knee disorder.  The passage of time in 
this regard tends to disprove the veteran's claim that the he 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

Therefore, the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


